 



Exhibit 10.6
A. SCHULMAN, INC.
2006 INCENTIVE PLAN
INSTRUCTIONS FOR COMPLETING TIME-BASED AND PERFORMANCE-BASED
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR EMPLOYEES IN MEXICO, CANADA AND EUROPE
Code Sheet
The following codes are used in this Award Agreement and should be replaced
using your computer’s “Replace” function.

  VTA   Grantee’s name (all capital letters)     VTB   Grant Date (all capital
letters)     Vtb   Grant Date (initial capital letters only)     Vtc   Person to
contact for more information     Vtd   Contact’s telephone number, including
area code     Vte   Date that is 30 days after the Grant Date (initial capital
letters only)     Vtf   Number of Time-based Restricted Stock Units granted
(insert only the number in Arabic numerals)     Vtg   Number of
Performance-based Restricted Stock Units granted (insert only the number in
Arabic numerals)     Vth   Contact’s street address     Vti   Contact’s city,
state and zip code

 



--------------------------------------------------------------------------------



 



A. SCHULMAN, INC.
2006 INCENTIVE PLAN
TIME-BASED AND PERFORMANCE-BASED RESTRICTED STOCK UNIT
AWARD AGREEMENT GRANTED TO VTA on VTB
A. Schulman, Inc. (“Company”) believes that its business interests are best
served by extending to you an opportunity to earn additional compensation based
on the growth of the Company’s business. To this end, the Company adopted, and
its stockholders approved, the A. Schulman, Inc. 2006 Incentive Plan (“Plan”) as
a means through which employees like you may share in the Company’s success.
Capitalized terms that are not defined herein shall have the same meanings as in
the Plan.
This Award Agreement describes many features of your Award and the terms and
conditions of your Award. To ensure you fully understand these terms and
conditions, you should:

  •   Read the Plan carefully to ensure you understand how the Plan works;     •
  Read this Award Agreement carefully to ensure you understand the nature of
your Award and what you must do to earn it; and     •   Contact Vtc at Vtd if
you have any questions about your Award.

Also, no later than Vte, you must return a signed copy of the Award Agreement
to:
Vtc
A. Schulman, Inc.
Vth
Vti
Nature of Your Award
You have been granted Restricted Stock Units. Each Restricted Stock Unit
represents the right to receive cash equal to the Fair Market Value of a Share
subject to the terms and conditions of this Award Agreement and the Plan. The
conditions affecting your Restricted Stock Units are described in this Award
Agreement and the Plan, both of which you should read carefully.
Grant Date: Vtb.
Number of Restricted Stock Units: You have been granted Vtf Restricted Stock
Units (“Time-based Restricted Stock Units”) and Vtg Restricted Stock Units
(“Performance-based Restricted Stock Units”), subject to the terms and
conditions of this Award Agreement and the Plan. The Time-based Restricted Stock
Units and the Performance-based Restricted Stock Units are hereinafter referred
to collectively as the “Restricted Stock Units.”

1



--------------------------------------------------------------------------------



 



When Your Award Will Vest
Your Restricted Stock Units will be settled or will be forfeited depending on
whether the applicable terms and conditions have been met.

[1]   Time-based Restricted Stock Units       Normal Time-based Vesting Date:
Normally, subject to your continued employment with the Company or a Related
Entity, your Time-based Restricted Stock Units will vest with respect to 33 1/3%
of the Shares underlying such Time-based Restricted Stock Units on each of the
first, second and third anniversaries of the Grant Date. For purposes of this
Section [1], each 12-month period ending on an anniversary of the Grant Date
shall be referred to as a “Vesting Year.”       However, your Time-based
Restricted Stock Units may vest earlier in the circumstances described below.  
    How Your Time-based Restricted Stock Units Might Vest Earlier Than the
Normal Time-based Vesting Date: Your Time-based Restricted Stock Units will
immediately vest if there is a Change in Control.       How Your Termination
Will Affect Your Time-based Restricted Stock Units: You may forfeit your
Time-based Restricted Stock Units if you Terminate before the Normal Time-based
Vesting Date, although this will depend on why you Terminate.

  •   If you Terminate because of [a] death or [b] Disability, your Time-based
Restricted Stock Units will fully vest on your Termination date.     •   If you
Terminate because of Retirement and if the Committee agrees to treat your
Termination as a Retirement, a prorata portion of your Time-based Restricted
Stock Units will vest on your Retirement date equal to [1] the number of
unvested Shares of Restricted Stock that would have become vested if you had
remained employed through the end of the Vesting Year in which you Terminate,
multiplied by [2] a fraction, the numerator of which is the number of whole
months you were employed during such Vesting Year and the denominator of which
is 12.     •   If you Terminate under any other circumstances, all of the
Time-based Restricted Stock Units granted through this Award Agreement will be
forfeited on your Termination date.

[2]   Performance-based Restricted Stock Units       Normal Performance-based
Vesting Date: Except as otherwise provided in this Award Agreement:

[a] If the Company’s total shareholder return (as described below) for the
Performance Period is below the 25th percentile (i.e., 75% of the companies

2



--------------------------------------------------------------------------------



 



perform better), all of your Performance-based Restricted Stock Units will be
forfeited.
[b] If the Company’s total shareholder return for the Performance Period meets
or exceeds the 25th percentile, but is below the 50th percentile, one-third of
your Performance-based Restricted Stock Units will vest.
[c] If the Company’s total shareholder return for the Performance Period meets
or exceeds the 50th percentile, but is below the 75th percentile, two-thirds of
your Performance-based Restricted Stock Units will vest.
[d] If the Company’s total shareholder return for the Performance Period meets
or exceeds the 75th percentile, all of your Performance-based Restricted Stock
Units will vest.
“Total shareholder return” for the Performance Period is calculated by first
taking the theoretical value of $100 invested in the Shares at the 30-day
average price of the Shares as of the Grant Date (i.e., the average daily
closing price over the 30-day period preceding the Grant Date) and the
theoretical value of $100 invested with each of the peer group companies using
the same 30-day average methodology as of the Grant Date. On the third
anniversary of the Grant Date (the “Normal Performance-based Vesting Date”), the
value of the Shares (using the average daily closing price over the 30 days
preceding the Normal Performance-based Vesting Date and assuming all dividends
are reinvested) is compared with the value of each of the peer group companies
(using the same 30-day average methodology as of the Normal Performance-based
Vesting Date and again assuming that all dividends are reinvested).
For purposes of the Performance-based Restricted Stock Units granted pursuant to
this Award Agreement, the Performance Period is the period beginning on the
Grant Date and ending on the third anniversary thereof.
However, your Performance-based Restricted Stock Units may vest earlier in the
circumstances described below.
How Your Performance-based Restricted Stock Units Might Vest Earlier Than the
Normal Performance-based Vesting Date: Your Performance-based Restricted Stock
Units will immediately vest and all performance objectives will be deemed to
have been met if there is a Change in Control.
How Your Termination Will Affect Your Performance-based Restricted Stock Units:
You may forfeit your Performance-based Restricted Stock Units if you Terminate
before the Normal Performance-based Vesting Date, although this will depend on
why you Terminate.
[A] If you Terminate because of [i] death, [ii] Disability or [iii] after
qualifying for Retirement if the Committee agrees to treat your Termination as a
Retirement, a prorata portion of your Performance-based Restricted Stock Units
granted through this Award Agreement will vest but only if the performance

3



--------------------------------------------------------------------------------



 



criteria described above are actually met at the Normal Performance-based
Vesting Date:

           
Number of Performance-based Restricted Stock Units that would have vested if you
had not Terminated before the Normal Performance-based Vesting Date
  X   the number of whole months between the Grant Date and your Termination
date         36  

If those performance criteria are not met, all of your Performance-based
Restricted Stock Units will be forfeited.
[B] If you Terminate under any other circumstances, all of the Performance-based
Restricted Stock Units granted through this Award Agreement will be forfeited.
Settling Your Award
Your vested Restricted Stock Units will be settled within 60 days following the
applicable vesting date for a cash payment equal to the whole number of vested
Restricted Stock Units to be settled, multiplied by the Fair Market Value of a
Share on the applicable settlement date. All Restricted Stock Units relating to
fractional Shares will be cancelled without any consideration.
Other Rules Affecting Your Award
Rights During the Restriction and Performance Periods:
[1] During the Restriction Period or Performance Period, as applicable, you will
have no voting rights with respect to the Shares underlying your Restricted
Stock Units.
[2] You shall be entitled to receive any cash dividends that are declared and
paid during the Restriction Period with respect to the Shares underlying your
Time-based Restricted Stock Units, subject to the terms and conditions of the
Plan and this Award Agreement. If a cash dividend is declared and paid during
the Restriction Period on Shares underlying your Time-based Restricted Stock
Units, you will be deemed to have been credited with a cash amount equal to the
product of [a] the number of Time-based Restricted Stock Units that have not
been settled or forfeited as of the dividend payment date, multiplied by [b] the
amount of the cash dividend per Share. Such amount shall be subject to the same
terms and conditions as your Time-based Restricted Stock Units and shall vest
and be settled in cash if, when and to the extent the related Time-based
Restricted Stock Units vest and are settled. In the event a Time-based
Restricted Stock Unit is forfeited under this Award Agreement, the related
dividends will also be forfeited.
[3] You shall be entitled to receive any cash dividends that are declared and
paid during the Performance Period with respect to the Shares underlying
two-thirds of your Performance-based Restricted Stock Units (the “Target
Units”), subject to the terms and

4



--------------------------------------------------------------------------------



 



conditions of the Plan and this Award Agreement. If a cash dividend is declared
and paid during the Performance Period on the Shares underlying the Target
Units, you will be deemed to have been credited with a cash amount equal to the
product of [a] the number of Target Units that have not been settled or
forfeited as of the dividend payment date, multiplied by [b] the amount of the
cash dividend paid per Share. Such amount shall be subject to the same terms and
conditions as the related Target Units and shall vest and be settled in cash if,
when and to the extent the related Target Units vest and are settled. In the
event a Target Unit is forfeited under this Award Agreement, the related
dividends will also be forfeited.
Beneficiary Designation: You may name a beneficiary or beneficiaries to receive
any Restricted Stock Units and any other right under the Plan that is
unexercised or unsettled at your death. To do so, you must complete a new
beneficiary designation form by contacting Vtc at Vtd or the address below. If
you die without completing a beneficiary designation form or if you do not
complete that form correctly, your beneficiary will be your surviving spouse or,
if you do not have a surviving spouse, your estate.
Tax Withholding: Applicable withholding taxes must be withheld with respect to
your Award. These taxes may be paid in one of several ways. They are:

  •   By the Company withholding this amount from other amounts owed to you
(e.g., from your salary);     •   By giving the Company a check (payable to “A.
Schulman, Inc.”) in an amount equal to the taxes that must be withheld; or     •
  By having the Company withhold a portion of the cash payment that otherwise
would be distributed to you equal to the taxes that must be withheld.

You must choose the approach you prefer before the Restricted Stock Units are
settled, although the Company may reject your preferred method for any reason
(or for no reason). If this happens or if you do not choose a method within
30 days of the applicable settlement date, the Company will specify (from among
the alternatives just listed) how these taxes are to be paid.
Transferring Your Restricted Stock Units: Normally, your Restricted Stock Units
may not be transferred to another person. However, as described above, you may
complete a beneficiary designation form to name the person to receive any
Restricted Stock Units that are settled after you die. Also, the Committee may
allow you to transfer your Restricted Stock Units to certain Permissible
Transferees, including a trust established for your benefit or the benefit of
your family. Contact Vtc at the address or number given below if you are
interested in doing this.
Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the State
of Ohio, except to the extent that the Delaware General Corporation Law is
mandatorily applicable.
Other Agreements: Also, your Restricted Stock Units will be subject to the terms
of any other written agreements between you and the Company or a Related Entity
to the extent that those other agreements do not directly conflict with the
terms of the Plan or this Award Agreement.

5



--------------------------------------------------------------------------------



 



Adjustments to Your Restricted Stock Units: Subject to the terms of the Plan,
your Award will be adjusted, if appropriate, to reflect any change to the
Company’s capital structure (e.g., the number of your Restricted Stock Units
will be adjusted to reflect a stock split).
Other Rules: Your Restricted Stock Units also are subject to more rules
described in the Plan. You should read the Plan carefully to ensure you fully
understand all the terms and conditions of this Award.
*****
You may contact Vtc at the address or number given below if you have any
questions about your Award or this Award Agreement.
*****

6



--------------------------------------------------------------------------------



 



Your Acknowledgment of Award Conditions
Note: You must sign and return a copy of this Award Agreement to Vtc at the
address given below no later than Vte.
By signing below, I acknowledge and agree that:

  •   A copy of the Plan has been made available to me;     •   I understand and
accept the conditions placed on my Award and understand what I must do to earn
my Award;     •   I will consent (in my own behalf and in behalf of my
beneficiaries and without any further consideration) to any change to my Award
or this Award Agreement to avoid paying penalties under Section 409A of the
Code, even if those changes affect the terms of my Award and reduce its value or
potential value; and     •   I must return a signed copy of this Award Agreement
to the address shown below by Vte.

              VTA
    A. SCHULMAN, INC.
        By:       (signature)           Date signed:
 
  Date signed:
 
   

A signed copy of this Award Agreement must be sent to the following address no
later than Vte:
Vtc
A. Schulman, Inc.
Vth
Vti
Vtd

7